     Case 3:21-cv-00528-M Document 42 Filed 04/13/21               Page 1 of 12 PageID 724



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CHAMPION NATIONAL SECURITY, INC.                  §
and UNIVERSAL PROTECTION SERVICE,                 §
LLC d/b/a ALLIED UNIVERSAL                        §
SECURITY SERVICES,                                §
                                                  §
        Plaintiffs,                               §
                                                  §           Civil Action No. 3:21-cv-00528-M
v.                                                §
                                                  §
A&A SECURITY GROUP, LLC,                          §
A & ASSOCIATES, INC., GARRETT                     §
CIZEK, ERIC FERNANDEZ, SHAWN                      §
INMAN, BILL MCCOY, DAVID                          §
ROBINSON, and PETER SCARABAGGIO,                  §
                                                  §
        Defendants.                               §

     MEMORANDUM OPINION AND TEMPORARY RESTRAINING ORDER AND
     ORDER SETTING HEARING ON MOTION FOR PRELIMINARY INJUNCTION

        Before the Court is Plaintiffs’ Motion for Temporary Restraining Order [ECF No. 29].

The Court held oral argument on the Motion on April 7, 2021, and decided the matter pursuant to

the parties’ stipulation [ECF No. 39] that they presented all of their evidence in writing before the

argument. After review of the Motion, Memorandum in Support, and Appendix in Support [all at

ECF No. 29], the Second Amended Complaint [ECF No. 28], the individual Defendants’ Response

[ECF No. 32], joined by A&A Security Group and A & Associates [ECF No. 33], the individual

Defendants’ Appendix in Support [ECF No. 34], and the applicable law, the Court concludes that

the Application should be GRANTED IN PART.

        Plaintiff Champion National Security, Inc. is a security services company that previously

employed the individual Defendants. ECF No. 28 at ¶ 5, 18. Bill McCoy served as Champion’s

Chief Operations Officer and Chief Financial Officer. ECF No. 29-4 at ¶ 22. Garrett Cizek, Shawn



                                                 1
    Case 3:21-cv-00528-M Document 42 Filed 04/13/21                       Page 2 of 12 PageID 725



Inman, and David Robinson served as Regional Directors. ECF No. 29-4 at ¶¶ 8, 22. Eric

Fernandez and Peter Scarabaggio served as Branch Managers. ECF No. 29-2 at ¶ 9; ECF No. 29-

4 at ¶ 8. In the months following the December 6, 2020 acquisition of Champion by Allied

Universal Security Services, the individual Defendants left Champion. ECF No. 29-5 at ¶ 6.

Fernandez, Inman, McCoy, Robinson, and Scarabaggio resigned. ECF No. 29-2 at ¶ 16; ECF 29-

4 at ¶ 31; ECF No. 29-5 at ¶¶ 34, 35; ECF No. 29-6 at ¶ 31. Cizek was terminated by Champion.

ECF No. 29-6 at ¶ 56.

        Each of the individual Defendants had Employment Agreements with Champion.1 ECF

No. 29-2 at 9-15; ECF No. 29-4 at 11-17, 19-25; ECF No. 29-5 at 11-17; ECF No. 29-6 at 16-22,

24-30. The Employment Agreements include confidentiality/non-disclosure, non-compete, and

non-solicitation provisions:

                 6.1      Proprietary Information. Employee shall not during the period of
                 employment, or at any time thereafter (irrespective of the circumstances under
                 which Employee’s employment by Employer terminates), directly or indirectly use
                 for his own purpose or for the benefit of any person or entity other than Employer,
                 nor otherwise disclose, any proprietary information, as defined below, to any
                 individual or entity, unless such disclosure has been authorized in writing by the
                 Board or is otherwise required by law. For purposes of this Agreement, the term
                 proprietary information shall include, but is not limited to: (a) the name or address
                 of any prospective client or client or any information concerning the transactions
                 or relations of any client with Employer or any of its shareholders; (b) any pricing,
                 marketing, sales or contractual relationships with prospective clients, clients or
                 referral sources; (c) any information concerning any product, service, methodology,
                 analysis, presentation, technology or procedure employed by Employer but not
                 generally known to its clients or competitors, or under consideration or
                 development by or being tested by Employer but not at the time offered generally
                 to clients; (d) any information relating to Employer’s computer software, computer
                 systems, pricing or marketing methods, capital structure, operating results,
                 borrowing arrangements or business plans; (e) any information which is generally
                 regarded as confidential or proprietary in any line of business engaged in by
                 Employer; (f) any information contained in any of Employer’s written or oral
                 policies and procedures or employee manuals; (g) any information belonging to

1
 McCoy’s Employment Agreement was assigned to Champion on January 1, 2015 by McCoy’s prior employer,
Unique Security Services. ECF No. 29-6 at 3. His Employment Agreement contains the same terms as all of the
other Individual Defendants’ Employee Agreements. Id. at 16-22.

                                                      2
Case 3:21-cv-00528-M Document 42 Filed 04/13/21               Page 3 of 12 PageID 726



         clients or affiliates of Employer which Employer has agreed to hold in confidence;
         (h) any other information which Employer has reasonably determined to be
         confidential or proprietary; and (i) all written, graphic, electric and other material
         relating to any of the foregoing . . . . Employee shall not . . . directly or indirectly
         give or disclose any confidential records (as hereinafter defined) to, or permit any
         inspection or copy of confidential records by, any individual or entity other than in
         the ordinary course and scope of such individuals or entity’s employment or
         retention by Employer, nor shall he use or retain any of the same following
         termination of his employment. Employee shall promptly return to Employer all
         confidential records upon the termination of Employee’s employment with
         Employer. For purposes hereof, confidential records includes all correspondence,
         contracts, memoranda, files, analyses, studies, reports, notes, documents, manuals,
         books, lists, financial, operating or marketing records, computer software, magnetic
         tape, or electronic or other media or equipment of any kind which may be in
         Employee’s possession or under his control or accessible to him which contains or
         constitutes any proprietary information.

         6.2     Confidential Records. Employee shall not during the period of employment,
         or at any time thereafter (irrespective of the circumstances under which
         Employee's employment by Employer terminates), except as required by law,
         directly or indirectly give or disclose any confidential records (as hereinafter
         defined) to, or permit any inspection or copying of confidential records by, any
         individual or entity other than in the ordinary course and scope of such
         individuals or entity's employment or retention by Employer, nor shall he use or
         retain any of the same following termination of his employment. Employee shall
         promptly return to Employer all confidential records upon the termination of
         Employee's employment with Employer. For purposes hereof, confidential
         records includes all correspondence, contracts, memoranda, files, analyses,
         studies, reports, notes, documents, manuals, books, lists, financial, operating or
         marketing records, computer software, magnetic tape, or electronic or other media
         or equipment of any kind which may be in Employee's possession or under his
         control or accessible to him which contains or constitutes any proprietary
         information. All confidential records shall be and remain the sole property of
         Employer during the period of employment and thereafter.

         7.1      Non Compete. Except with Employer’s written consent, during
         employment and for a period of two years thereafter, Employee shall not engage as
         an employee, consultant, contractor, shareholder, member, partner or owner of, or
         to: (i) any company engaged in the security guard business in the metropolitan area
         of the Employer office where Employee was employed, or (ii) any company who
         was a customer of Employer or of any affiliate of Employer at any time in the year
         preceding the Date of Termination or to whom at the Date of Termination
         Employer, or its affiliate, was marketing security guard services.

         7.2   Non-Solicitation. During employment for two years following termination,
         Employee shall not, except on behalf of Employer: (i) solicit Employee customers

                                            3
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                  Page 4 of 12 PageID 727



               or any prospective customer whom Employer or Employee marketed security guard
               services during the one year prior to termination, or (ii) hire any employees of
               Employer.

ECF No. 29-2 at 10-12.

       Plaintiffs provided declarations stating that the individual Defendants started or assisted in

starting Defendants A&A Security Group, LLC, and A & Associates (collectively, “A&A”) either

promptly after leaving Champion (after December 6, 2020) or while still employed by Champion.

See, e.g., ECF No. 29-6 at 8-9, 12-13 (Nagy Declaration). Elizabeth Abbitt-Harris, a Regional

Vice President of Allied, stated in her declaration that Fernandez and Cizek, while still employed

by Champion, had a call with a Champion client on February 18, 2021, in which they encouraged

the client to cancel its contract with Champion and instead allow A&A and/or its sub-contractor

to provide it with security services. ECF No. 29-2 at 4. Abbitt-Harris also stated that on February

25, 2021, Fernandez emailed to an A&A email address (efernandez@aasecuritygroup.net) a

spreadsheet entitled “Employees,” which included the names, employee identification numbers,

phone numbers, home addresses, email addresses, dates of birth, dates of hire by Champion, and

Social Security numbers for various Champion employees. Id. at 6. Delmar Laury, President of

Allied Universal’s Mid-Atlantic Region, stated in his declaration that Defendants Robinson, Cizek,

McCoy, and Inman worked together to perform administrative and planning tasks for A&A, such

as creating internal forms, selecting office space, and inquiring about website hosting, and used

branded email addresses to organize their planning, and made contact with potential vendors to

negotiate potential terms for the new venture. ECF No. 29-4 at 6-7. Laury also stated that, before

beginning employment with A&A, Scarabaggio wiped the laptop supplied to him by Champion of

all available data. Id. at 9. Jorge Marquez, a Wage & Hour Compliance Manager for Allied, stated

in his declaration that Robinson, Cizek, McCoy, and Inman discussed obtaining new business for



                                                 4
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                  Page 5 of 12 PageID 728



A&A with a client in the Cleveland market, while Cizek and Inman were still employed by

Champion. ECF No. 29-5 at 7. Justin Nagy, President of Allied Universal’s Central Region, stated

in his declaration that Cizek forwarded from his Champion email address to his personal email

address a certificate authorizing A&A to do business in Missouri, and that Cizek attached a flash

drive or similar external storage device to his Champion computer and copied an entire Champion

directory, entitled “Client Files,” onto the flash drive. ECF No. 29-6 at 12-13. Defendants dispute

some of the specific claims against them but rely principally on the allegation, apparently

undisputed, that Jason Carroll, President of Champion, told them the restrictions in their contracts

were “unenforceable.” ECF No. 32 at 22; ECF No. 34 at 044. That statement, in the Court’s view,

does not release or abrogate those provisions from enforcement by Plaintiffs.

       At least five of the six individual Defendants are currently employed by or otherwise

affiliated with A&A. ECF No. 34 at 010 (McCoy Decl. at ¶ 18); Id. at 014 (Robinson Decl. at ¶

13); Id. at 019 (Inman Decl. at ¶ 14); Id. at 024 (Fernandez Decl. at ¶ 8); Id. at 028 (Scarabaggio

Decl. at ¶ 12). Cizek claims not to be. Id. at 004 (Cizek Decl. at ¶ 17).

       In their Second Amended Complaint, Plaintiffs make the following allegations. The

individual Defendants have repeatedly breached and continue to breach their non-competition,

non-solicitation, and confidentiality and non-disclosure contractual obligations [ECF No. 28 at

¶¶ 182-191]. Defendants Cizek, Fernandez, Inman, and Scarabaggio have misappropriated

Plaintiffs’ trade secrets in violation of the Defend Trade Secrets Act of 2016 [Id. at ¶¶ 203-216]

and the Texas Uniform Trade Secrets Act [Id. at ¶¶ 217-223]. Defendants Cizek, Fernandez,

Inman, McCoy, and Scarabaggio have breached their duty of loyalty to Plaintiffs [Id. at ¶¶ 224-

229]. All Defendants have allegedly engaged in tortious interference with Defendants’ contracts




                                                 5
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                    Page 6 of 12 PageID 729



with Plaintiffs [Id. at ¶¶ 192-97], tortious interference with prospective business relations [Id. at

¶¶ 198-202], unfair competition [Id. at ¶¶ 230-36], and civil conspiracy [Id. at ¶¶ 237-41].

       A TRO is “a highly accelerated and temporary form of preliminary injunctive relief.” Lee

v. Verizon Commc'ns, Inc., 2012 WL 6089041, at *1 n. 2 (N.D. Tex. Dec. 7, 2012) (Fitzwater, J.).

To be entitled to a TRO, a movant must establish the same four elements for obtaining a

preliminary injunction: (1) a substantial likelihood of success on the merits; (2) a substantial threat

of irreparable injury; (3) that the threatened injury, which would occur if the injunction is denied,

outweighs any harm that will result if the injunction is granted; and (4) that the grant of an

injunction will not disserve the public interest. Women's Med. Cir. of Northwest Houston v. Bell,

248 F.3d 411, 419 n. 15 (5th Cir. 2001); Ladd v. Livingston, 777 F.3d 286, 288–90 (5th Cir. 2015).

Preliminary injunctive relief is “an extraordinary and drastic remedy, not to be granted routinely,

but only when the movant, by a clear showing, carries the burden of persuasion.” White v.

Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989).

       With respect to Defendant Inman, the Court concludes that Plaintiffs have not

demonstrated a substantial likelihood of success on the merits. On February 14, 2021, Champion

President Carroll sent Inman an email that stated: “Per our conversation, I hereby release you from

your Champion employment agreement and the non-compete within.” ECF No. 33 at 000183-84.

The email included a signature block for Carroll. The Employment Agreement states that:

               7.1      Non Compete.        Except with Employer’s written consent, during
               employment and for a period of two years thereafter, Employee shall not engage as
               an employee, consultant, contractor, shareholder, member, partner or owner of, or
               to: (i) any company engaged in the security guard business in the metropolitan area
               of the Employer office where Employee was employed, or (ii) any company who
               was a customer of Employer or of any affiliate of Employer at any time in the year
               preceding the Date of Termination or to whom at the Date of Termination
               Employer, or its affiliate, was marketing security guard services.




                                                  6
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                Page 7 of 12 PageID 730



ECF No. 29-4 at 13 (emphasis added). Carroll’s email constitutes express written consent that

eliminated Inman’s non-compete obligations under the Employment Agreement. ECF No. 33 at

000183-84. Carroll’s email also purports to release Inman from the rest of his Employment

Agreement. Id. Paragraph 8.2 of the Employment Agreement requires modifications to be in a

signed writing. ECF No. 29-4 at 15. The Court finds that the February 14, 2021 email is a signed

writing by Carroll that modified Inman’s Employment Agreement and is enforceable under Texas

law. Williamson v. Bank of N.Y. Mellon, 947 F. Supp. 2d 704 (N.D. Tex. 2013) (finding that the

Texas Supreme Court would hold that an e-mail with a signature block constitutes a signed

writing). Although only Carroll signed the email, “a contract can still be effective if signed by

only one party. . . the other may accept by his acts, conduct, or acquiescence in the terms of the

contract.” DeClaire v. G & B McIntosh Family Ltd. Partnership, 260 S.W.3d 34, 44 (Tex. App.—

Houston [1st Dist.] 2008, no writ). Here, Inman accepted when he joined A&A. The contractual

provisions are thus likely ineffective as to Inman.

       With respect to Defendant Fernandez, the Court finds that Plaintiffs have not shown a

substantial likelihood of success on the merits. Fernandez signed both an Employment Agreement

and later, a Confidential Separation Agreement and General Release (“Separation Agreement”).

ECF No. 29-2 at 9-15, 17-25. The Separation Agreement provides in part:

               11.     Restrictive Covenants. Employee agrees that the covenants and post-
               employment restrictions in the Employee’s previously executed Employment
               Agreement are incorporated by reference into this Agreement and shall continue in
               full force and effect.

               16.     Entire Agreement/Amendment. Except as otherwise indicated herein, the
               parties hereto agree that this Agreement, including any Exhibits attached hereto,
               constitutes the entire agreement among the parties hereto regarding the subject
               hereof, and that this Agreement supersedes any and all prior and/or
               contemporaneous written and/or oral agreements relating to Employee’s
               employment with the Company and separation therefrom. Employee acknowledges
               that this Agreement may not be modified except by written document, signed by

                                                 7
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                  Page 8 of 12 PageID 731



               the parties hereto. Notwithstanding the foregoing, Employee acknowledges and
               agrees that any post-employment restrictions or obligations contained in
               Employee’s Employment Agreement, or any other agreement Employee may have
               with the Company or any of the Releases, shall remain valid, enforceable, and in
               full force and effect.

               23.     Controlling Law and Consent to Jurisdiction and Venue. This Agreement
               shall be construed and enforced under the laws of and before the courts of the State
               of Ohio. The parties hereby consent and agree to jurisdiction and venue in the State
               of Ohio, such that all judicial proceedings arising under or related to this Agreement
               shall be brought in any state or federal court of competent jurisdiction located in
               the State of Ohio. By executing this Agreement, each party hereby generally and
               unconditionally: (a) consents to personal jurisdiction in the state and federal courts
               located in the State of Ohio; (b) waives any objection as to jurisdiction or venue in
               the state or federal courts located in the State of Ohio; (c) agrees not to assert any
               defense based on lack of jurisdiction or venue in the aforesaid courts; and (d)
               irrevocably agrees to be bound by any judgment rendered in connection with this
               Agreement.

ECF No. 29-2 at 21, 23-24. Although the Separation Agreement incorporates by reference the

covenants and post-employment restrictions present in the Employment Agreement, the

Separation Agreement provides that alleged breaches of the Agreement are to be “enforced under

the law of and before the courts of the State of Ohio.” ECF No. 29-2 at 24. Plaintiffs have not

briefed Ohio law or whether jurisdiction exists here. Without finally resolving those issues, the

Court cannot now find that Plaintiffs are likely to succeed on the merits of the claims against

Defendant Fernandez.

       Plaintiffs have demonstrated that all individual Defendants other than Inman and

Fernandez (collectively called “McCoy et al”) have materially breached their contractual

obligations to Champion. In particular, Plaintiffs proved that McCoy, Cizek, Robinson, and

Scarabaggio have breached their non-compete, non-solicitation, and confidentiality agreements

with Plaintiffs. To state a prima facie claim of breach of contract under Texas law, Plaintiffs must

show (1) the existence of a valid and legally binding agreement; (2) performance by plaintiff; (3)

breach of the duties and obligations imposed therein; and (4) damages sustained because of the

                                                 8
  Case 3:21-cv-00528-M Document 42 Filed 04/13/21                  Page 9 of 12 PageID 732



breach. USAA Tex. Lloyds Co. v. Menchaca, 545 S.W. 3d 479, 501 n.21 (Tex. 2018). Plaintiffs

have demonstrated the existence of an enforceable contract – the Employment Agreements signed

by McCoy, Cizek, Robinson, and Scarabaggio – and that they have violated the terms of their

Employment Agreements by engaging as employees or consultants of A&A, soliciting Champion

customers, in some cases hiring Champion employees, and using Plaintiffs’ confidential and

proprietary information.

       Under Texas law, a covenant that restricts competition is valid and legally binding if it is

reasonable in time, scope, and geography and, as a threshold matter, if it is ancillary to or part of

an otherwise enforceable agreement at the time the agreement is made. Marsh USA v. Cook, 354

S.W.3d 764, 771 (Tex. 2011). A restrictive covenant is ancillary to or part of an agreement if (1)

the consideration given by the employer in the otherwise enforceable agreement gives rise to the

employer's interest in restraining the employee from competing; and (2) the covenant is designed

to enforce the employee’s consideration or return promise in the otherwise enforceable agreement.

Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644, 655 (Tex. 2006). Both elements

are satisfied here. In the Employment Agreement, McCoy et al also agreed to maintain the

confidentiality of Champion’s proprietary and confidential information with which they were

provided. The Employment Agreements were designed to ensure that confidential and proprietary

information provided to McCoy et al would not be exploited.

       Second, with regard to whether the covenants are reasonable in time, scope, and geography,

the Court finds they are reasonable in time and scope. First, the covenant restricts McCoy et al for

two years. “Texas courts have generally upheld non-compete periods ranging from two to five

years as reasonable.” Brink's Inc. v. Patrick, 2014 WL 2931824, at *5 (N.D. Tex. June 27, 2014)

(citations omitted). Next, with regard to scope, the non-compete and non-solicitation covenants



                                                 9
 Case 3:21-cv-00528-M Document 42 Filed 04/13/21                     Page 10 of 12 PageID 733



do not impose a greater restraint than is necessary to protect Plaintiffs’ legitimate business interest.

Tex. Bus. Com. Code § 15.50(a). However, the geographical limits of the non-compete covenant

could be considered unreasonable if not limited to the geographic territory in which the employee

worked and where the new company has an office. At the hearing, Defendants agreed that the

Employment Agreement should be construed as follows:

                7.1      Non Compete. Except with Employer’s written consent, during
                employment and for a period of two years thereafter, Employee shall not engage as
                an employee, consultant, contractor, shareholder, member, partner or owner of, or
                to: (i) any office of a company in the security guard business in the metropolitan
                area of the Employer office where Employee was employed, or (ii) any company
                who was a customer of Employer or of any affiliate of Employer at any time in the
                year preceding the Date of Termination or to whom at the Date of Termination
                Employer, or its affiliate, was marketing security guard services.

The Court is permitted to reform the agreement, and does so to clarify the revised geographic scope

as stated above. Tex. Bus. Com. Code § 15.51(c); TransPerfect Translations, Inc. v. Leslie, 594

F. Supp. 2d 742, 756 (S.D. Tex. 2009).

       Second, Plaintiffs have demonstrated that they will suffer irreparable harm if a temporary

restraining order is not granted. The “use of an employer’s confidential information and the

possible loss of customers is sufficient to establish irreparable harm.” TransPerfect Translations,

Inc., 594 F. Supp. 2d at 757 (S.D. Tex. 2009).

       Third, the harm to Plaintiffs outweighs the potential harm to McCoy et al. Should they be

permitted to continue to violate their contractual obligations, Plaintiffs will continue to lose

customer goodwill and business. Evans Consoles, Inc. v. Hoffman Video Sys., Inc., 2001 WL

36238982, at *10 (N.D. Tex. Dec. 6, 2001) (holding the harm to defendant does not outweigh the

harm to a plaintiff in terms of lost customer goodwill and business).




                                                  10
    Case 3:21-cv-00528-M Document 42 Filed 04/13/21                           Page 11 of 12 PageID 734



         Finally, Plaintiffs have shown that the public interest is served by granting this relief. “[I]t

is in the public interest to uphold contracts and to enforce valid [ ] agreements.” Brink’s Inc. v.

Patrick, No. 3:14-cv-775, 2014 WL 2931824, at *9 (N.D. Tex. June 27, 2014).

         The Court opts to enter a limited temporary restraining order, as it is unable to assess the

credibility of witnesses based on the disputed evidence before it.

         Accordingly, this Court ORDERS2:

         1. Defendants Bill McCoy, Garrett Cizek, David Robinson, and Peter Scarabaggio are
            enjoined from using or disclosing any confidential or proprietary information of
            Plaintiff, Champion National Security, Inc. (“Champion”) and of Plaintiff, Universal
            Protection Service, LLC, (“Allied Universal”) (to the extent McCoy, Cizek, Robinson,
            and Scarabaggio acquired or had access to such information of Allied Universal
            following Allied Universal’s acquisition of Champion), including but not limited to (a)
            the name or address of any prospective client or client or any information concerning
            the transactions of any client of Champion (except to the extent necessary to monitor
            compliance with this Order); (b) any pricing, marketing, sales or contractual
            relationships with prospective clients, clients or referral sources of Champion or Allied
            Universal; (c) any information concerning any product, service, methodology, analysis,
            presentation, technology or procedure employed by Champion or Allied Universal but
            not generally known to its clients or competitors, or under consideration or
            development by or being tested by Champion or Allied Universal but not at the time
            offered generally to clients; (d) any information relating to Champion’s or Allied
            Universal’s computer software, computer systems, pricing or marketing methods,
            capital structure, operating results, borrowing arrangements or business plans.

         2. Defendants Bill McCoy, Garrett Cizek, David Robinson, and Peter Scarabaggio are
            enjoined from soliciting Champion customers or any prospective customer to whom
            each of them marketed security guard services during the one year prior to termination
            by Champion, regardless of whether such solicitation was successful or not. By April
            16, 2021, Plaintiffs shall provide counsel for Defendants with a list of such customers.

         3. The parties shall appear at 1100 Commerce St., Dallas, TX (the Earle Cabell Federal
            Building), Room 1572, at 5:30 p.m. on April 27, 2021, to show cause why a
            Preliminary Injunction should not be ordered either on the terms and conditions that
            are the subject of the Temporary Restraining Order or on narrower or broader terms,
            including the possibility of injunctive relief against Inman or Fernandez.



2
 For purposes of this Temporary Restraining Order, the Court will not enforce sections (e) through (i) of the
Employment Agreement’s Non-Disclosure of Proprietary Information, in paragraph 7.1 of the Employment
Agreement, as those provisions are unduly vague. ECF No. 29-2 at 10-11.

                                                         11
Case 3:21-cv-00528-M Document 42 Filed 04/13/21              Page 12 of 12 PageID 735



    4. The bond Plaintiffs previously posted in the amount of $10,000 is sufficient for
       purposes of issuance of the Temporary Restraining Order set forth herein.

    5. This Order is binding on Defendants Bill McCoy, Garrett Cizek, David Robinson, and
       Peter Scarabaggio, their agents, servants, employees, representatives, assigns, and all
       persons acting on their behalf or in concert or participation with them, including but
       not limited to A&A Security Group, LLC, and A & Associates, Inc., or any person who
       receives actual notice of this Order by personal service, notice by telephone (whether
       in person or to their attorney), facsimile, or otherwise.

    6. Plaintiffs and Defendants shall confer regarding discovery necessary for the
       Preliminary Injunction and advise the Court by noon on April 15, 2021 regarding any
       disagreements about discovery. The Court will accelerate discovery necessary to
       pursue or defend the Preliminary Injunction upon reasonable request in writing.

    SO ORDERED.

    April 13, 2021.


                                         BARBARA M. G. LYNN
                                         CHIEF JUDGE




                                           12
